690 S.E.2d 533 (2010)
The COUNTY OF DURHAM and the City of Durham
v.
Edgar R. DAYE and wife Ella M. Daye (now both Deceased), Owners; All Assignees, Heirs at Law and Devisees of Edgar R. Daye and or Ella M. Daye together with all Creditors and Lienholders regardless of how or through whom they claim, and Any and All Persons Claiming any Interest in the Estates of Edgar R. Daye and/or Ella M. Daye.
No. 125P09.
Supreme Court of North Carolina.
January 28, 2010.
Eric C. Michaux, Durham, for Daye, et al.
John Roseboro, Durham, Sherrod Banks, Research Triangle Park, for City of Durham.
S.C. Kitchin, Assistant County Attorney, for County of Durham.
Daniel R. Flebotte, Durham, for Chidinma Nweke.
Prior report: ___ N.C.App. ___, 673 S.E.2d 683.


*534 ORDER

Upon consideration of the conditional petition filed on the 6th of April 2009 by Plaintiff (City of Durham) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 28th of January 2010."